                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSICA BALLIET,                           :   Civil No. 1:19-CV-00763
                                           :
                     Plaintiff             :
                                           :
      v.                                   :
                                           :   (Chief Magistrate Judge Schwab)
ANDREW M. SAUL,                            :
Commissioner of Social Security,           :
                                           :
                    Defendant              :


                                      ORDER
                                    April 6, 2020

      This is a social security action brought under 42 U.S.C. § 405(g). The

plaintiff Jessica Balliet seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying her claim for

disability insurance benefits under Title II of the Social Security Act. Ms. Balliet

claims that the Administrative Law Judge (“ALJ”) that decided her case was not

properly appointed under the Appointments Clause of the United States

Constitution. U.S. CONST. art. II, § 2, cl. 2. She seeks remand to a different,

properly appointed ALJ for a new hearing. See doc. 12 at 7.

      “The Appointments Clause of the Constitution lays out the permissible

methods of appointing ‘Officers of the United States,’ a class of government

officials distinct from mere employees.” Lucia v. S.E.C., 138 S. Ct. 2044, 2049
(2018). Under the Appointments Clause, “[o]nly the President, a court of law, or a

head of [a] department can” appoint an officer of the United States. Id. at 2051.

Non-officer employees, on the other hand, need not be so appointed. Id. In Lucia,

the Supreme Court held that ALJs with the Security and Exchange Commission

qualify as officers under the Appointments Clause. Id. at 2049. In Lucia, it was not

in dispute that the ALJ there was not appointed in accordance with the

Appointments Clause. Id. at 2051. Thus, after ruling that the ALJ was an officer

under the Appointments Clause, the Supreme Court considered the proper remedy

in that case—remand for a new hearing before a different ALJ. Id. at 2055. In the

course of that discussion, the Supreme Court stated that it “has held that ‘one who

makes a timely challenge to the constitutional validity of the appointment of an

officer who adjudicates his case’ is entitled to relief.” Id. (quoting Ryder v. United

States, 515 U.S. 177, 182 (1995)). And it concluded that “Lucia made just such a

timely challenge: He contested the validity of [the ALJ]’s appointment before the

Commission, and continued pressing that claim in the Court of Appeals and this

Court.” Id.

      Relying on Lucia, Ms. Balliet contends that ALJ that decided her case was

an officer under the Appointments Clause, but he was not appointed in accordance

with that clause. See doc. 12 at 2–7. The Commissioner does not dispute that ALJs

                                           2
with the Social Security Administration qualify as officers under the Appointments

Clause. See doc. 13 at 7 n.5. But the Commissioner contends that Ms. Balliet

forfeited her Appointments Clause claim by failing to raise it at the administrative

level. Id. at 6–21.

      Recently, the United States Court of Appeals for the Third Circuit held that

Social Security “claimants may raise Appointments Clause challenges in federal

court without having exhausted those claims before the agency.” Cirko v. Comm’,r

of Soc. Sec., 948 F.3d 148, 153 (3d Cir. 2020).1 In accordance with Cirko, we will

vacate the decision of the Commissioner here and remand this case for a rehearing

before a different, constitutionally appointed ALJ.

      Based on the foregoing, IT IS ORDERED that the stay previously entered

in this case is LIFTED. IT IS FURTHER ORDERED that the decision of the

Commissioner is VACATED, and this matter is REMANDED to the

Commissioner for rehearing before a different, constitutionally appointed ALJ.


1
  The decision in Cirko addressed the claims of two separate claimants—Cirko and
Bizarre. Id. at 152. The Commissioner appealed the district court’s opinions as to
both Cirko and Bizarre to the Third Circuit, and the Third Circuit consolidated
those appeals. See Cirko v. Commissioner, No. 19-1772 (3d Cir. May 15, 2019);
Bizarre v. Commissioner, No. 19-1773 (3d Cir. May 15, 2019). After issuing its
decision as to the consolidated appeals and after denying the Commissioner’s
motion for rehearing and rehearing in banc, the Third Circuit issued its mandate in
both Cirko’s case and Bizarre’s case on April 3, 2020. See Cirko, No. 19-1772 (3d
Cir. Apr. 3, 2020); Bizarre, No. 19-1773 (3d Cir. Apr. 3, 2020).
                                          3
After entering judgment in favor of Ms. Balliet and against the Commissioner as

set forth in the prior sentence, the Clerk of Court shall close this case.



                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               Chief United States Magistrate Judge




                                           4
